Citation Nr: 1002308	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to a compensable initial rating for residuals 
of left wrist fracture.  

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hepatitis C 
disease.

5.  Entitlement to service connection for gastroesophageal 
reflux disease.

6.  Entitlement to service connection for psychiatric 
disability, to include depression, to include as secondary to 
hepatitis C disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1983 
April 1985.  

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

The Board notes that the Veteran, in correspondence received 
in April 2007, stated that he longer wanted a Board hearing.  
Accordingly, the Board considers the Veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 
(e) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question as 
to a rating for residuals of a left wrist fracture currently 
before the Board was placed in appellate status by a notice 
of disagreement expressing dissatisfaction with an original 
rating assignment, the Board has characterized that rating 
issue on appeal as a claim for a compensable initial 
evaluation of an original award.  Analysis of that issue 
therefore requires consideration of the rating to be assigned 
effective from the date of award of service connection for 
the claim.




FINDINGS OF FACT

1.  The Veteran's residuals of left wrist fracture are 
manifested by subjective complaints of pain with activity, 
weakness, and fatigability; objectively, the range of motion 
is 65 degrees dorsiflexion and 85 degrees plamar flexion, 
with no loss of range of motion on repeated maneuvers or due 
to incoordination.

2.  Bilateral hearing loss was demonstrated upon audiometric 
evaluation prior to entrance into service.

3.  Chronic increase in hearing impairment (to include 
bilateral hearing loss disability for VA purposes) was not 
shown in service or within one year of discharge from 
service.

4.  The competent clinical evidence of record reflects that 
the Veteran's bilateral tinnitus was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to the Veteran's 
active service.

5.  The competent clinical evidence of record reflects that 
the Veteran's hepatitis C was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence to be causally related to the Veteran's active 
service.

6.  The competent clinical evidence of record reflects that 
the Veteran's gastroesophageal reflux disease was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be causally related to the 
Veteran's active service.

7.  The competent clinical evidence of record does not 
establish that the Veteran has current psychiatric disability 
related to service.




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for 
residuals of left wrist fracture have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5214 
(2009).

2.  Pre-existing bilateral hearing loss was not aggravated by 
active service, and may not be presumed (as an organic 
disease of the nervous system) to have been so aggravated. 38 
U.S.C.A. §§ 1111, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).

3.  Bilateral tinnitus was not incurred in, or aggravated by, 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107;38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309.

4.  Hepatitis C was not incurred in, or aggravated by, active 
service. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304.

5.  Gastroesophageal reflux disease was not incurred in, or 
aggravated by, active service. 38  U.S.C.A. §§ 1101, 1131, 
1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

6.  An acquired psychiatric disability, to include 
depression, was not incurred in, or aggravated by, active 
service. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009; 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.   

In VA correspondence, dated in February 2006, VA informed the 
appellant of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  In VA correspondence, dated in March 2006, VA 
informed the appellant that that a disability rating and/or 
effective date would be assigned if service connection was 
warranted.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication of the claims, the timing of the notice complies 
with the express requirements of the law as found by the 
Court in Pelegrini.  

The Veteran is also appealing the initial rating assignment 
as to residuals of his left wrist fracture.  Because the June 
2006 rating decision granted the Veteran's claim of 
entitlement to service connection, that claim is now 
substantiated.  His filing of a notice of disagreement to the 
June 2006 initial rating assignment does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
38 C.F.R. § 3.159(b)(3) (2009).  Rather, the Veteran's appeal 
as to the initial rating assignment triggers VA's obligation 
to advise the Veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  38 
U.S.C.A. §§ 5104, 7105 (West 2002).  This has been 
accomplished here, as will be discussed below.

The January 2007 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Ratings Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating the limitation of motion of the wrist (38 C.F.R. 
§ 4.71a, DC 5215).  The appellant was thus informed of what 
was needed to obtain a compensable rating.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.  

Duty to Assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), private and 
VA examination and treatment records, and the statements of 
the Veteran.  The Board has perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
pertinent evidence with respect to the Veteran's claims.

With regard to the issues of bilateral hearing loss 
disability, tinnitus, and left wrist disability, VA 
examinations and opinions were obtained in June 2006. 
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination/opinions obtained in this case are 
more than adequate.  The examination reports provided 
pertinent clinical findings consistent with the other 
evidence of record, and provided supporting rationale for the 
opinions proffered.  Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  The audiological opinion is predicated on a full 
audiometric examination of the Veteran and a review of his 
claims file.  It considers the pertinent evidence of record, 
to include the Veteran's medication, audiometric results, and 
the statements of the Veteran regarding in-service, and post 
service, acoustic trauma.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the June 2006 VA examination report, 
the examiner noted that the Veteran reported that he has the 
greatest difficulty hearing under all conditions.  Thus, it 
is established that the VA examiner did consider the 
functional effects caused by the hearing disability.

With regard to the claim for an initial compensable rating 
for residuals of a left wrist fracture, the June 2006 
examination included a review of the Veteran's claims file, 
x-rays, and a physical examination of the Veteran.  The 
examination report provided clinical findings pertinent to 
rating the disability.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues of a compensable rating for residuals of a left 
wrist fracture, and entitlement to service connection for 
bilateral hearing loss disability and tinnitus has been met.  
38 C.F.R. § 3.159(c) (4).  

The Board finds that VA examinations with regard to the 
issues of entitlement to service connection for hepatitis C, 
gastroesophageal reflux disease, and an acquired psychiatric 
disability, to include depression, to include as secondary to 
hepatitis C, are not warranted.  The Secretary's obligation 
under 38 U.S.C. § 5103A(d) to provide the Veteran with a 
medical examination or to obtain a medical opinion occurs 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent evidence on file for the Secretary to 
make a decision on the claim. McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006).  As is discussed in greater detail below, 
the service treatment reports are negative for any complaint 
or finding of hepatitis C, gastroesophageal reflux disease, 
or psychiatric impairment, to include depression, in service 
or within one year of separation from service.  As the record 
does not establish the occurrence of an event in service, to 
which current disability may be related, an examination is 
not warranted pursuant to McLendon. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  

Legal Criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus or hearing loss disability, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306.



Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeal in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson, 
supra.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Rating Left Wrist

As service connection has been established for the left wrist 
from January 5, 2006, the rating period on appeal is from 
January 5, 2006.  38 C.F.R. § 3.400(o)(2) (2009).  However, 
in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history 
of a disability is for consideration in rating a disability.

The Veteran injured his left wrist in service in February 
1984.  February 1984 X-rays reflected that he had a torus 
fracture of the left wrist.  

The evidence of record shows that the Veteran is right- 
handed, so impairment of his left wrist is rated as 
impairment of the minor upper extremity. Under 38 C.F.R. § 
4.71a, Diagnostic Code 5215, limitation of motion of the 
minor (non-dominant) wrist is rated as 10 percent disabling 
when palmar flexion is limited in line with the forearm, or 
when dorsiflexion is less than 15 degrees.

The Veteran received a VA examination in June 2006.  The VA 
examination report reflects that the Veteran reported pain in 
his left wrist with activity, weakness and fatigability, and 
"pressure" to his wrist with lifting heavy objects.  He 
also reported that his left wrist fatigues out faster than 
his right wrist.  The Veteran denied any specific complaints 
of pain or flare-ups of pain.  He did not use special 
corrective devices.  There was no affect on his usual 
occupation or daily activities due to the wrist.  

Upon clinical examination, the June 2006 VA examiner noted 
that there was no redness, swelling, or tenderness on 
palpation.  The range of motion was 65 degrees dorsiflexion, 
85 degrees palmar flexion, 30 degrees radial deviation, and 
45 degrees ulnar deviation.  No tenderness on range of motion 
was noted, no atrophy of the muscles of the left arm or wrist 
were noted.  The diagnosis was left wrist strain.  The 
examiner opined, "on exam at this time, there were no 
significant functional deficits noted of the left wrist, no 
fatigability, no loss of range of motion on repeated 
maneuvers, no loss of range of motion due to incoordination 
or other deficits noted at this time."  

June 2006 VA X-rays of the Veteran's left wrist indicated no 
evidence of fracture or dislocation.  No significant soft 
tissue swelling was noted.  

As noted above, a 10 percent rating is for application when 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  As the June 2006 VA 
examination report reflects that the Veteran's dorsiflexion 
was 65 degrees and palmar flexion was 85 degrees, a 
compensable rating is not warranted.

The Board has also considered whether any other rating code 
is applicable, but found that there is none.  Under DC 5214, 
a 20 percent to 40 percent evaluation is warranted depending 
on the position of ankylosis of the wrist; however, as the 
Veteran does not have ankylosis, a rating under DC 5214 is 
not warranted.  Moreover, there is no evidence of arthritis, 
which would allow for application of DC 5003.  Under 
Diagnostic Code 5212, a 20 percent disability rating is 
available for impairment of the radius, of either the major 
or minor extremity, with nonunion in the upper half.  
Diagnostic Code 5213 provides for a 20 percent rating, for 
either the major or minor wrist, where there is loss of 
pronation beyond the last quarter of arc or there is bone 
fusion with hand fixed near the middle of the arc or moderate 
pronation.  It provides for a 10 percent rating for limited 
to 30 degrees or less. See 38 C.F.R. § 4.71a, Diagnostic Code 
5212-5215.

The clinical evidence of record, throughout the rating period 
on appeal, does not show that the Veteran experiences 
limitation of pronation beyond the last quarter of arc, bone 
fusion with the hand fixed near the middle of arc, moderate 
pronation, impairment of the radius with nonunion in the 
upper half, or supination limited to 30 degrees or less.

The Board finds that the medical evidence of record 
demonstrates that the Veteran's disability picture more 
nearly approximates the criteria for a  non-compensable 
rating, and that a compensable initial, or staged, ratings 
are not warranted.  

Extraschedular Consideration

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable at any time during the rating periods 
on appeal.  In this regard, the Board notes that the June 
2006 VA examination report reflects that the Veteran was 
unemployed due to his hepatitis C.  The Veteran has also 
averred that he has missed a lot of work due to non service-
connected depression and hepatitis C.  (See Income - Net 
Worth and Employment statement dated in June 2006).  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2006) is not warranted. See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 
56 (1990).

Bilateral hearing loss disability.

The Veteran avers that he has bilateral hearing loss 
disability as a result of exposure to acoustic trauma while 
in active service.  The first element of service connection 
is medical evidence of a current disability.  The evidence of 
record includes a June 2006 VA audiologic examination report.  
The evaluation revealed that pure tone air thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
25
70
LEFT
5
15
25
70
80

The word recognition score was 96 percent for the right ear 
and 96 percent for the left ear using the Maryland CNC word 
list test.  The Board notes that the Veteran has current 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.

The second criterion for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
The Veteran's DD 214 reflects that the Veteran's military 
occupational specialty (MOS) was equipment records and parts 
specialist.  In addition, the DD 214 reflects the Veteran 
received the Expert Badge with M16 rifle bar.  Based on the 
foregoing, exposure to acoustic trauma in service is conceded 
as consistent with the circumstances of his service.  38 
U.S.C.A. § 1154(a) (West 2002).

The Veteran's STRs include an August 1983 report of medical 
examination for enlistment purposes.  The report notes a 
hearing defect in the left ear.  An audiologic evaluation 
revealed that pure tone air thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
25
LEFT
10
0
0
15
55

(The Board notes that the June 2006 VA examination report 
incorrectly refers to the Veteran's right ear hearing acuity 
at 1000 Hz. frequency as 10 dB; rather than 5dB.  As both 
results are within the normal range, and the Veteran's 
hearing remained the same at the 1000 frequency, the Board 
finds this error to be immaterial.)  In Hensley v. Brown, 
5 Vet. App. 155, 157 (1993) the Court held that the threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Therefore, the Veteran's pre-induction examination report 
reflects a hearing loss in both the Veteran's right ear and 
left ear at the 4000 Hz. frequency.  As such, the presumption 
of soundness on induction does not attach, and service 
connection may be considered only on the basis of aggravation 
of hearing loss in service.  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  If 
a presumption of aggravation under section 1153 arises, due 
to an increase in a disability in service, the burden shifts 
to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C. § 1153; see also 
38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

The Veteran's STRs include a March 1985 separation clinical 
evaluation report.  The audiologic evaluation revealed that 
pure tone air thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
25
LEFT
10
5
5
20
60

Although the Veteran's hearing acuity levels changed at the 
500 and 2000 Hz. levels for the right ear, and at the 1000, 
2000, 3000, and 4000 Hz. levels for the left ear, the 
Veteran's hearing was normal at all levels except the 4000 
Hz, the level at which the Veteran had pre-existing hearing 
loss.  See Hensley, Id.  

As noted above, aggravation of a pre-existing injury may not 
be conceded where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306.  Therefore, 
aggravation of right ear hearing loss is not conceded.  With 
regard to the left ear, the June 2006 VA examiner, noted that 
comparison of the Veteran's August 1983 and March 1985 
audiological results are clinically identical.  The examiner 
noted that clinically identical is defined here as results 
that are within 5 dB, the smallest increment measured, under 
clinical conditions.  Therefore, aggravation for the left ear 
is not conceded.  The June 2006 VA examiner opined that it is 
less likely than not that the pre-existing hearing loss was 
aggravated by acoustic trauma or other events while the 
Veteran served on active duty.

Based on the forgoing, the Board finds that element two 
(service incurrence or aggravation of an injury or disease) 
and element three (medical nexus between an in-service 
incurrence or aggravation and current disability) have not 
been met. 

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability was incurred or 
aggravated by active service.  However, the Veteran has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical diagnosis 
or causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Tinnitus

The Veteran avers that he has tinnitus as a result of firing 
an M-60 rifle without ear protection in basic training.  In 
his claim form, received in January 2006, and in his July 
2006 notice of disagreement, he avers that he has had a 
severe constant ringing in the ears since that time.  The 
June 2006 VA examination report reflects that the Veteran 
reported experiencing temporary tinnitus after weapons 
training in service, and constant tinnitus beginning a 
"couple years ago."

The Veteran's STRs are negative for any complaints of, or 
treatment for, tinnitus.  The earliest evidence of record 
that the Veteran complained of, or sought treatment for, 
tinnitus is the June 2006 VA examination.  The Board notes 
that this is more than 20 years after separation from 
service.  

The June 2006 VA examiner opined 

Temporary tinnitus following noise exposure 
is a recognized normal physiological 
response.  There is no documentation that 
supports a claim of recurrent tinnitus 
following the reported incident during 
training.  At best, the Veteran's history of 
recurrent tinnitus since military duty is 
vague.  The recent onset of a constant 
tinnitus more likely than not is concomitant 
with changes to hearing after the military 
either from occupational and recreational 
noise exposure, medications, or some 
combination of these elements.  Given the 
stable hearing loss during the period of 
service, it is less likely than not that the 
current, constant tinnitus is due to 
exposures during service.  The case for 
recurrent tinnitus due to events during 
service is less likely than not.

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first- hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the 
Board finds that the Veteran is competent to report that he 
has current tinnitus.  However, the Veteran has not been 
shown to possess the requisite skills or training necessary 
to be capable of making competent etiological opinions.  
Espiritu, supra.  

While the Veteran is competent to assert that he has had 
tinnitus since service, there is no clinical evidence that he 
complained of, or sought treatment for, tinnitus for 
approximately 20 years after separation from service.  In 
addition, the Veteran reported to the VA examiner that he did 
not experience constant tinnitus until "a couple of years" 
prior to the June 2006 VA examination.  The Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000.)

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting assertions, in and 
of itself, does not render lay statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition.)

In the absence of demonstration of continuity of 
symptomatology by credible evidence, or a competent clinical 
opinion relating the current bilateral tinnitus to service, 
the initial clinical demonstration of tinnitus approximately 
20 years after separation from service is too remote to be 
reasonably related to service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable, and service connection for bilateral 
tinnitus is not warranted.  See Gilbert, supra.

Hepatitis C disease.

A laboratory report dated in October 1998 reflects that the 
Veteran had Hepatitis C.  A May 2006 medical report reflects 
that the Veteran declined treatment for hepatitis at that 
time.  Based on the forgoing, the Board finds that the 
Veteran has a current disability.

The Veteran avers that he has hepatitis C due to active 
service.  Specifically, he avers that he "caught hepatitis C 
from the injections which [he] received in the military."  

The Veteran avers that he had symptoms of hepatitis C while 
on active duty; however he fails to specify exactly what 
"symptoms" he had.  Moreover, the Veterans STRs are 
negative for any complaints or treatment related to hepatitis 
C or liver problems.  The STRs are negative for any blood 
transfusions, liver disease, organ transplants, or other 
surgeries.  There is no evidence of record that the Veteran 
was ever given an immunization, or other shot, with a needle 
that had infected blood on it.  There is no evidence of 
record that the Veteran was exposed to Hepatitis C while in 
service.  A DA Form 4465, dated in March 1985, reflects that 
the Veteran denied taken drugs by needles, although he 
admitted using drugs while in service.

As the second element has not been met, the third element 
cannot be met.  In this regard, the Board notes that there is 
no medical evidence of record which causally relates the 
Veteran's hepatitis to active service.  

The Veteran's contentions otherwise, there is no persuasive 
evidence to support a finding that his hepatitis C is 
etiologically related to service or any incident therein.  
The record does not show a diagnosis, pertinent complaints, 
or medical treatment until approximately 13 years after 
discharge from service. See Maxson, supra.  The Board finds 
that the Veteran, as a lay person, is not competent to opine 
as to the etiology of his disability.  See Espiritu, supra.

In the absence of demonstration of continuity of 
symptomatology since service by credible evidence, or a 
competent clinical opinion relating the current hepatitis C 
to service, the initial demonstration of hepatitis C 
approximately 13 years after separation from service is too 
remote to be reasonably related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection for hepatitis C is not warranted. Gilbert, supra.



Gastroesophageal reflux disease.

An April 2005 VA medical record reflects that the Veteran had 
Gastroesophageal reflux disease (GERD), which was well 
controlled with medication.  Therefore, the Board finds that 
the Veteran has a current disability.

The Board finds that the second element for service 
connection has not been met.  The Veteran's STRs are negative 
for any complaints of, or treatment for, GERD.  The earliest 
clinical evidence that the Veteran was treated for GERD is 
the April 2005 VA medical record, approximately 20 years 
since separation from service. The Veteran avers that his 
GERD began in 1998, and is secondary to his hepatitis C.  The 
Board notes that the Veteran is not competent to opine as to 
the etiology of his disability.  See Espiritu.  Even if the 
Board were to find that his GERD began in 1998, this is still 
more than 13 years after separation from service.  See 
Maxson, supra.  Service connection has not been established 
for hepatitis C.

As the second element has not been met, the third element 
cannot be met.  In this regard, the Board notes that there is 
no medical evidence of record which causally relates the 
Veteran's GERD to active service.  Based on the foregoing, 
the Board finds that service connection for GERD is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable, 
and service connection for GERD is not warranted. Gilbert, 
supra.

Psychiatric Disability, to include Depression

The Veteran avers that he has depression secondary to his 
Hepatitis C.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  38 U.S.C.A. 
§ 1110, 1131, Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997)   

There is no medical evidence that the Veteran has depression.  
The medical records indicate that the Veteran has anxiety.  
Without evidence of a current depression disability, service 
connection cannot be awarded for depression.  

In addition, there is no medical evidence of record which 
causally relates the Veteran's anxiety to active service.  
Moreover,  even if the Veteran had a mental disability 
related to hepatitis C, the Veteran is not service-connected 
for hepatitis C.  As such, service connection may not be 
established for a mental disability as secondary to service-
connected disability, as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable, and service 
connection for an acquired psychiatric disability, to include 
depression, is not warranted. Gilbert, supra.


ORDER

1.  Entitlement to a compensable initial rating for residuals 
of a left wrist fracture is denied.  

2.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

3.  Entitlement to service connection for tinnitus is denied.

4.  Entitlement to service connection for Hepatitis C disease 
is denied.

5.  Entitlement to service connection for gastroesophageal 
reflux disease is denied.

6.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression, to include as 
secondary to Hepatitis C, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


